Citation Nr: 0932935	
Decision Date: 09/02/09    Archive Date: 09/14/09

DOCKET NO.  06-03 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability rating greater than 30 
percent for history of internal derangement of the right 
knee, from November 21, 2003, to September 30, 2007.

2.  Entitlement to a disability rating for greater than 20 
percent for traumatic arthritis of the right knee, from 
November 21, 2003, to October 1, 2007.

3.  Entitlement to disability rating greater than 60 percent 
for right total knee arthroplasty, from December 1, 2008.

4.  Entitlement to an initial disability rating greater than 
30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial disability rating greater than 
10 percent for chronic right hip pain.

6.  Entitlement to service connection for vision loss.

7.  Entitlement to service connection for bilateral hearing 
loss.

8.  Entitlement to service connection for headaches, to 
include as secondary to a service-connected disability.

9.  Entitlement to service connection for a respiratory 
disorder, to include asthma.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to 
January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The Veteran testified at a personal hearing before a Decision 
Review Officer at the RO in January 2006.  A transcript of 
the hearing is of record.  

Review of the record reveals that, for the period between 
October 1, 2007, and November 31, 2008, a temporary total 
rating was assigned for total right knee arthroplasty.  
Thereafter, by an April 2009 rating decision, the 60 percent 
rating was assigned for the right knee disorder.  As will be 
detailed below, that is the maximum schedular or 
extraschedular rating that can be assigned by law.

A July 2008 rating decision severed the Veteran's service-
connection for traumatic arthritis, right knee, effective 
October 1, 2007.  The Veteran was properly advised of all 
material facts and reasons for the decision, and he was 
notified at his latest address of record of the contemplated 
action.  He was also given 60 days for the presentation of 
additional evidence to show that service connection should be 
maintained.  38 C.F.R. § 3.105(d); see Baughman v. Derwinski, 
1 Vet. App. 563, 566 (1991).  However, the Veteran did not 
did not respond to this notice.  He did not disagree with the 
proposed action.  Accordingly, a July 2008 rating decision 
severed service connection for traumatic arthritis, right 
knee.  As such, the Board finds that the issue of the 
propriety of severance of service connection for traumatic 
arthritis, right knee, is not currently on appeal.  However, 
the claim for an increased rating for traumatic arthritis, 
right knee, will be addressed herein by the Board.  

The issues of entitlement to an increased disability rating 
for right hip pain and entitlement to service connection for 
a respiratory disorder, to include asthma, will be addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  From November 21, 2003, to September 30, 2007, the 
Veteran's internal derangement, right knee, did not resulted 
in ankylosis, limitation of flexion less than 75 degrees, 
limitation of extension, or impairment of the tibia and 
fibula.

2.  A July 2008 rating decision severed service connection 
for traumatic arthritis, right knee, effective October 1, 
2007.

3.  From December 1, 2008, the Veteran's right total knee 
arthroplasty residuals have been manifested by severe 
weakness and pain, but do not more closely resemble that of 
an amputation of a lower extremity at the upper third of the 
thigh.

4.  Although the Veteran's PTSD results in subjective 
complaints, including frequent temper outbursts, heightened 
anxiety, depressed mood, and trouble sleeping; it does not 
result in occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
circumstantial, circumlocutory, or stereotyped speech; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation; and difficulty 
in establishing and maintaining effective work and social 
relationships.

5.  The Veteran's defective vision is due to refractive 
error, which is not a disease or injury for which VA 
compensation benefits may be awarded, and any eye injury 
during service was acute and transitory and resolved without 
residual disability.

6.  The Veteran is not shown to have a current bilateral 
hearing loss disability for VA compensation purposes.

7.  The medical evidence of record does not show the presence 
of a chronic headache disorder.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating greater than 30 
percent from November 21, 2003, to September 30, 2007, for 
service-connected internal derangement of the right knee, are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.71a, Diagnostic Codes 5003, 5010, 5257, 
5260, 5261 (2008).

2.  The Veteran is not eligible for a retroactive increase in 
benefits because basic entitlement to service connection for 
traumatic arthritis of the right knee, has been severed.  
38 U.S.C.A. § 5112 (West 2002); 38 C.F.R. § 3.400(o)(1) 
(2008).

3.  The criteria for a disability rating greater than 60 
percent for the right total knee arthroplasty are not met.  
38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.321, 4.68, 4.71a Diagnostic Code 5055 (2008).

4.  The criteria for a disability rating greater than 30 
percent for service-connected PTSD are not met.  38 U.S.C.A. 
§§ 1155, 5103, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).

5.  An eye disability was not incurred in or aggravated by 
active service.  §§ 1110, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.303(b)(c) (2008).

6.  The criteria for service connection for bilateral hearing 
loss are not met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2008).

7.  The criteria for service connection for headaches are not 
met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).

Review of the claims files reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of a letter dated 
in December 2003, prior to the November 2004 rating decision 
on appeal, the RO advised the Veteran of the evidence needed 
to substantiate his claims for an increased rating and 
service connection and explained what evidence VA was 
obligated to obtain or to assist him in obtaining and what 
information or evidence he was responsible for providing.  
38 U.S.C.A. § 5103(a).  See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In addition, a subsequent March 2006 
letter from the RO further advised the Veteran of how 
disability ratings and effective dates are assigned.  Dingess 
v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (2007).

For an increased-compensation claim, section 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask VA to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant's disability is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the claimant.  Additionally, 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life.  As with proper notice for an 
initial disability rating and consistent with the statutory 
and regulatory history, the notice must also provide examples 
of the types of medical and lay evidence that the claimant 
may submit (or ask the Secretary to obtain) that are relevant 
to establishing entitlement to increased compensation - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability.

The RO sent the Veteran a Vazquez letter in December 2008 and 
his claim was readjudicated by the April 2009 supplemental 
statement of the case (SSOC).  See Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006) (the issuance of a fully compliant 
VCAA notification followed by readjudication of the claim, 
such as a statement of the case(SOC) or SSOC, is sufficient 
to cure a timing defect).

As for the duty to assist, the RO obtained the Veteran's VA 
and private treatment records, he has testified at a hearing 
before a DRO, and he has been provided VA compensation 
examinations in connection with his knee, PTSD, and hearing 
loss claims.  As there is no indication or allegation that 
relevant evidence remains outstanding, the Board finds that 
the duty to assist has been met.  38 U.S.C.A. § 5103A.

The Board acknowledges that, to date, VA has not provided the 
Veteran an examination or sought a medical opinion with 
respect to his loss of vision and headache claims.  As will 
be discussed in detail below, however, in light of the 
uncontroverted facts, which indicate no findings of a chronic 
headache disorder in service or after discharge, an 
examination is unnecessary to decide this claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  In 
addition, refractive error (loss of visual acuity) is not a 
"disability" for VA compensation purposes and, pursuant to 
38 C.F.R. §§ 3.303(c) and 4.9, may not be service-connected.  

One final preliminary point bears mentioning, the Board has 
reviewed all the evidence in the Veteran's claims file.  
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the Board discuss each and every piece of 
evidence submitted by the appellant or obtained on his 
behalf.  Rather, the Board's analysis below will focus 
specifically on what evidence is needed to substantiate the 
claim and what the evidence in the claims file shows, or 
fails to show, with respect to the claim.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Disability Ratings

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.321(a), 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities.  See 38 C.F.R. Part 4.  Specific 
diagnostic codes will be discussed where appropriate below.

When a question arises as to which of two ratings shall be 
applied under a particular diagnostic code, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7.

The Veteran's entire history is to be considered when making 
a disability determination.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an 
increase in the level of a service-connected disability is at 
issue, as with the Veteran's right knee claim, the primary 
concern is the present level of disability.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).  However, as with the claim for 
an increased rating for PTSD, where the appeal arises from 
the original assignment of a disability evaluation following 
an award of service connection, the severity of the 
disability at issue is to be considered during the entire 
period from the initial assignment of the disability rating 
to the present time with consideration given to the propriety 
of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

In addition, the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In other words, where 
the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

Right Knee

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.40, 4.45.

Diagnostic codes predicated on limitation of motion do not 
prohibit consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59.  See Johnson v. Brown, 9 Vet. App. 7 
(1996); DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A 
finding of dysfunction due to pain must be supported by, 
among other things, adequate pathology.  38 C.F.R. § 4.40.  
"[F]unctional loss due to pain is to be rated at the same 
level as the functional loss when flexion is impeded."  
Schafrath, 1 Vet. App. at 592.  However, if a claimant is 
already receiving the maximum disability rating available 
based on symptomatology that includes limitation of motion, 
it is not necessary to consider whether 38 C.F.R. §§ 4.40 and 
4.45 are applicable.  Johnston v. Brown, 10 Vet. App. 80 
(1997).

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Thus, 
the Board has considered the propriety of assigning higher, 
or separate, ratings under other diagnostic codes.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Traumatic arthritis is rated as degenerative arthritis under 
the rating schedule.  38 C.F.R. § 4.71a, Diagnostic Code 
5010.  Under Diagnostic Code 5003, degenerative arthritis 
(hypertrophic or osteoarthritis), established by X-ray 
findings, is rated on the basis of the limitation of motion 
under the appropriate diagnostic code for the specific joint 
or joints involved.  When, however, the limitation of motion 
of the specific joint or joints involved is noncompensable 
under the appropriate diagnostic codes, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under Diagnostic Code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.

In the absence of limitation of motion, a 10 percent 
disability rating will be assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups.  A 20 percent disability rating will 
be assigned where there is X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. § 4.71a, Diagnostic Code 5003.  The 20 percent and 
10 percent ratings based on X-ray findings, above, may not be 
combined with ratings based on limitation of motion.  
38 C.F.R. § 4.71a, Diagnostic Code 5003, Note (1).

VA Office of General Counsel has provided guidance concerning 
increased rating claims for knee disorders.  Separate 
disability ratings may be assigned for distinct disabilities 
resulting from the same injury so long as the symptomatology 
for one condition was not "duplicative of or overlapping 
with the symptomatology" of the other condition.  See 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  VA General 
Counsel has stated that compensating a claimant for separate 
functional impairment under Diagnostic Code 5257 and 5003 
does not constitute pyramiding.  See VAOPGCPREC 23-97 (July 
1, 1997).

VA General Counsel held, in VAOPGCPREC 23-97, that a Veteran 
who has arthritis and instability of the knee may be rated 
separately under Diagnostic Codes 5003 and 5257, provided 
that a separate rating must be based upon additional 
disability.  When a knee disorder is already rated under 
Diagnostic Code 5257, the Veteran must also have limitation 
of motion under Diagnostic Code 5260 or 5261 in order to 
obtain a separate rating for arthritis.  If the Veteran does 
not at least meet the criteria for a zero percent rating 
under either of those codes, there is no additional 
disability for which a rating may be assigned.

In VAOPGCPREC 9-98, General Counsel also held that, if a 
Veteran has a disability rating under Diagnostic Code 5257 
for instability of the knee and there is also X-ray evidence 
of arthritis, a separate rating for arthritis could also be 
based on painful motion under 38 C.F.R. § 4.59.  In addition, 
General Counsel considered a hypothetical situation in which 
a knee disability was evaluated under Diagnostic Code 5259 
that was productive of pain, tenderness, friction, 
osteoarthritis established by X-rays, and a slight loss of 
motion.  For the purposes of the hypothetical, it was assumed 
that Diagnostic Code 5259 did not involve limitation of 
motion.  Given the findings of osteoarthritis, the General 
Counsel stated that the availability of a separate disability 
rating under Diagnostic Code 5003 in light of sections 4.40, 
4.45, 4.59 must be considered.  See Lichtenfels v. Derwinski, 
1 Vet. App. 484, 488 (1991).  Absent X-ray findings of 
arthritis, limitation of motion should be considered under 
Diagnostic Codes 5260 and 5261.  The claimant's painful 
motion may add to the actual limitation of motion so as to 
warrant a rating under Diagnostic Codes 5260 or 5261.

The General Counsel further noted in VAOPGCPREC 9-98 that the 
removal of the semilunar cartilage may involve restriction of 
movement caused by tears and displacements of the menisci, 
but that the procedure may result in complications such as 
reflex sympathetic dystrophy, which can produce loss of 
motion.  Therefore, limitation of motion is a relevant 
consideration under Diagnostic Code 5259, and the provisions 
of 4.40, 4.45, and 4.59 must be considered.

In addition, the VA General Counsel has held that separate 
ratings may be assigned under Diagnostic Code 5260 and 
Diagnostic Code 5261 for disability of the same joint.  
VAOPGCPREC 9-2004 (September 17, 2004).

Normal range of motion for the knee is zero degrees of 
extension and 140 degrees of flexion.  38 C.F.R. § 4.71, 
Plate II.



Right Knee Internal Derangement

By a May 1974 rating decision, the RO granted service 
connection for internal 
derangement, right knee, and assigned a 10 percent schedular 
rating under 38 C.F.R. § 4.71a, Diagnostic Code 5257, for 
other impairment of the knee with recurrent subluxation or 
lateral instability.

The current appeal arises from the November 2004 rating 
decision which increased the 10 percent rating for the right 
knee internal derangement to 30 percent and awarded a 
separate 20 percent rating for right knee traumatic 
arthritis, effective from November 21, 2003, the date of 
receipt of the Veteran's claim for an increased rating.  
These ratings were in effect until October 2007, when a 
temporary total rating was assigned for total right knee 
arthroplasty.  

Review of the claims file reflects that, from November 2003 
to October 2007, the Veteran was afforded two VA examinations 
of his right knee, in November 2004 and in November 2006 (in 
connection with his claim for a total disability based on 
individual unemployability).  These examinations reflect that 
the Veteran complained of pain, giving way, instability, 
stiffness, and swelling.  These examination reports also 
reflect that his right knee range of motion was zero to 115 
degrees with moderate to severe limitation due to pain in 
November 2004 and zero to 75 degrees with limitation due to 
pain and palpable crepitus in November 2006.  Both 
examination reports note instability, pain, and fatigue.

A maximum rating of 30 percent for severe impairment of the 
knee with recurrent subluxation or lateral instability is 
provided under 38 C.F.R. § 4.71a, Diagnostic Code 5257.  As 
the Veteran's right knee disability is already assigned a 30 
percent rating, no higher rating under Diagnostic Code 5257 
is available.

The Veteran has always demonstrated motion of the right knee 
and has never been diagnosed with ankylosis of this 
extremity, dislocation or removal of the semilunar cartilage, 
malunion or nonunion of the tibia and fibula, or genu 
recurvatum; thus, 38 C.F.R. § 4.71a, Diagnostic Codes 5256, 
5258, 5259, 5262, and 5263 are not for application.

In addition, as noted above, the November 2004 rating 
decision also granted a separate 20 percent rating for right 
knee arthritis.  This rating was assigned based on limitation 
of leg flexion to 30 degrees under 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Inasmuch as the objective findings 
reflect flexion to no less than from zero to 67 degrees, the 
separate rating of 20 percent for traumatic arthritis 
reflects consideration of limitation of function due to pain 
as required by 38 C.F.R. § 4.40 and § 4.45.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260.

In addition, inasmuch as the competent medical evidence of 
record is silent with respect to findings of limitation of 
extension and 38 C.F.R. § 4.71a, Diagnostic Code 5261, does 
not provide for a non-compensable rating for limitation of 
extension less than 5 degrees, a rating under Diagnostic Code 
5261 is not available.

As pain was considered in the separate 20 percent schedular 
rating, the Veteran was being compensated for pain on motion 
of his right knee.  Any additional rating for pain on motion 
of the Veteran's right knee would constitute pyramiding and 
would, thus, be impermissible.  See 38 C.F.R. § 4.14; 
VAOPGCPREC 9-04.

The Board is aware of the Veteran's contention that the 
schedular disability rating  in effect from November 21, 
2003, until September 30, 2007, for his right knee internal 
derangement inadequately reflected the level of disability 
associated with this disorder.  However, without any medical 
experience, the Board must find that his opinion has very 
limited probative value and is clearly outweighed by the 
medical evidence and facts cited above.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997) ("a layperson is generally not capable 
of opining on matters requiring medical knowledge").

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record, from November 21, 2003, until September 30, 
2007, does not present such "an exceptional or unusual 
disability picture so as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  In the absence of such factors, the 
Board finds that criteria for submissions for assignment of 
the extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).

As shown above, the Board has considered all potentially 
applicable provisions of 38 C.F.R. Parts 3 and 4, whether or 
not they have been raised by the Veteran, as required by 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  In this 
case, the Board finds no provision upon which to assign a 
higher disability rating for service connected internal 
derangement of the right knee with a separate 20 percent 
rating for traumatic arthritis.  Thus, the preponderance of 
the evidence is against the Veteran's claim.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

Right Knee Traumatic Arthritis

As noted previously, the November 2004 rating decision 
assigned an increased rating of 30 percent for internal 
derangement of the right knee and a separate 20 percent 
rating for traumatic arthritis of the right knee.  However,  
the Veteran underwent right total knee arthroplasty and, for 
the period from October 1, 2007 and November 31, 2008, a 
temporary total rating was assigned.  Thereafter, from 
December 1, 2008, the Veteran's right knee was 
recharacterized as right total knee arthroplasty under 
38 C.F.R. § 4.71a, Diagnostic Code 5055 and the maximum 
disability rating of 60 percent was assigned.  Thus, inasmuch 
as the Veteran's right knee was recharacterized and rated for 
right knee arthroplasty, he could no longer be assigned 
separate ratings for instability and loss of motion.  

Accordingly, by an April 2008 rating decision, the RO 
proposed to sever service connection for a separate 
disability rating for traumatic arthritis effective October 
1, 2007.  The Veteran did not respond and, by a July 2008 
rating decision, service connection for traumatic arthritis, 
right knee, was severed effective October 1, 2007.

The Veteran was provided notice of the severance action and 
of his appellate rights, but did not appeal the severance of 
service connection.  As no appeal of the July 2008 rating 
decision has been submitted, this severance matter is not 
before the Board.  Instead, the only matter over which the 
Board potentially has jurisdiction is whether an increased 
rating is warranted for traumatic arthritis, right knee.  
This is because the Veteran's December 2004 notice of 
disagreement seeking a higher initial evaluation was 
submitted in response to the November 2004 rating decision.  
See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under 38 C.F.R. § 3.400(o)(1), a retroactive increase or 
additional benefit will not be awarded after basic 
entitlement has been terminated, such as by severance of 
service connection.  The law here is clearly dispositive as 
it prohibits a retroactive increase or additional benefits 
once basic entitlement has been terminated.  On these facts, 
there is no legal basis for award of the benefits sought; 
hence, the law, and not the facts, is dispositive of this 
claim.  Inasmuch as service connection for the underlying 
disability as been terminated, the claim for an increased 
initial rating lacks legal merit.

In short, as of October 1, 2007, the Veteran is no longer 
service-connected for the disability for which he is 
requesting an increase.  Accordingly, the Board finds that 
the Veteran lacks entitlement under the law for the claim for 
retroactive increase, and the claim must be denied as a 
matter of law.  Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).

Right Total Knee Arthroplasty

From December 1, 2008, the Veteran's right knee disability 
has been rated as 60 percent disabling for residuals of total 
knee arthroplasty.  Residuals of a total knee arthroplasty 
are rated under 38 C.F.R. § 4.71a, Diagnostic Code 5055, 
which provides that replacement of the knee with a prosthesis 
warrants a 100 percent rating for a one-year period following 
implantation of the prosthesis.  Following the one year 
period, a maximum 60 percent rating is warranted for chronic 
residuals consisting of severe painful motion or weakness in 
the affected extremity.  As noted, the RO already assigned a 
100 percent rating for the Veteran's right knee disability 
under Diagnostic Code 5055 from October 1, 2007, to November 
30, 2008, so the Veteran cannot receive an increased rating 
for his right knee disability under Diagnostic Code 5055 
during that time.

The Veteran's residuals of a right total knee arthroplasty 
have been granted a 60 percent rating from December 1, 2008, 
based on painful motion, weakness, and lack of endurance.  As 
60 percent rating is the maximum possible single schedular 
rating under Codes 5003 and 5256-5263, rating under any one 
of those diagnostic code provisions would not afford the 
Veteran a higher disability rating from December 1, 2008.

In determining whether the Veteran could be entitled to a 
higher combined rating under these criteria, the Board must 
consider the amputation rule, which states that the combined 
rating for disabilities of an extremity shall not exceed the 
rating for amputation of the extremity at the elective level, 
were amputation to be performed.  38 C.F.R. § 4.68.  The 
rating schedule establishes that, with regards to a lower 
extremity, an amputation at the middle or lower third of the 
thigh is assigned a 60 percent disability rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5162.  Amputation of a leg with 
defective stump and thigh amputation recommended, or where 
not improvable by a prosthesis controlled by natural knee 
action may also be assigned a 60 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Codes 5163, 5164.  In order to 
have the 80 percent disability rating available under 
Diagnostic Code 5161, the Veteran's disability would have to 
be comparable to amputation of the thigh at the upper third, 
one-third of the distance from perineum to knee joint 
measured from the perineum.  38 C.F.R. § 4.71a, Diagnostic 
Code 5161.  

In this case, a preponderance of the evidence is against a 
finding that the Veteran's right knee disability is 
comparable to amputation at the upper third of the thigh.  
Based on the affected body parts, it is at most comparable to 
amputation of the lower third of the thigh, which only 
warrants a 60 percent rating.  Thus, as the provisions of 
38 C.F.R. § 4.68 limit the combined rating for the Veteran's 
residuals of a right knee disability to 60 percent, the 
currently assigned 60 percent disability rating is the 
maximum schedular rating that can be assigned.  Therefore, as 
a matter of law, a schedular rating in excess of 60 percent 
is not warranted for residuals of a right total knee 
arthroplasty from December 1, 2008.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).

PTSD

Under the General Rating Formula for Mental Disorders, a 30 
percent evaluation will be assigned for PTSD with 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  38 C.F.R. 
§ 4.130, Diagnostic Code 9411.

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.

A 70 percent rating is assigned for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.

Total occupational and social impairment, due to such 
symptoms as gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name, will be 
rated as 100 percent disabling.  Id.

Under 38 C.F.R. § 4.130, the nomenclature employed in this 
portion of the rating schedule is based upon the DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS (American 
Psychiatric Association 4th ed. 1994) (DSM-IV).  The GAF is a 
scale reflecting the psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness.  American Psychiatric Association, DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 46-47 (American 
Psychiatric Association 4th ed. 1994).

In the DSM-IV, a GAF of 51 to 60 indicates moderate 
difficulty in social, occupational, or school functioning, 
such as few friends and conflicts with peers and co-workers, 
or a moderate level of impairment, such as flat affect, 
circumstantial speech, and occasional panic attacks.  Id.  A 
GAF of 61 to 70 indicates some difficulty in social, 
occupational, or school functioning or some mild levels of 
impairment, such as depressed mood and insomnia, but 
generally functioning well and has some meaningful 
interpersonal relationships.  Id.  See also Cathell v. Brown, 
8 Vet. App. 539 (1996); Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (where the Court stated that a "GAF of 50 is 
defined as [s]erious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any serious 
impairment in social, occupational, or school functioning 
(e.g. no friends, unable to keep a job)").

During his January 2006 DRO hearing, the Veteran reported 
trouble sleeping, getting up and looking over the house, and 
getting upset easily.  

Evidence relevant to the severity of the Veteran's PTSD 
include VA outpatient mental health treatment reports.  These 
records generally reflect that the Veteran actively 
participates in anger management sessions, does his homework, 
and is neatly dressed and groomed in professional attire.  A 
January 2004 treatment report notes mood and affect within 
normal limits, goal directed thinking, not delusional, no 
suicidal/homicidal thoughts or gestures, no hallucinations, 
sleeping well with a few interruptions for urination, a good 
appetite, and no interpersonal conflicts.  In March 2004, the 
Veteran reported symptoms of increased irritability, desire 
to isolate (even from his family), nightmares about the war 
(with disrupted sleep, 3-4 hours per night), inability to 
watch war movies on television, fear of thunderstorms and 
sudden loud noises, and feeling hypervigilant.  An April 2004 
treatment report notes that the Veteran had a somewhat flat 
affect and mood and would not make good eye contact unless 
pressed.  He appeared angry that he was denied his PTSD 
claim.  A January 2009 treatment report notes that the 
Veteran had improved insight regarding the difference between 
being assertive and aggressive.  

A November 2004 report of VA PTSD examination notes that the 
Veteran reported experiencing nightmares and flashbacks about 
his traumatic Vietnam experiences about two times a month 
with nervousness and depression from time to time with 
irritability and short temper from time to time.  He reported 
poor concentration from time to time with anger and feelings 
of isolation.  The Veteran stated that he avoids crowds or 
noises, war movies, and activities or situations that will 
arouse recollection of his traumatic Vietnam experience.  

On mental status examination, the Veteran answered questions 
but tended to isolate himself from time to time.  His speech 
was coherent and relevant, mood was nervous and depressed 
from time to time, affect was constricted to a certain 
degree, and he had poor concentration from time to time with 
irritability and short temper from time to time.  He was 
hyperalert with increased startle response from time to time.  
His though processes were intact and he was able to 
communicate.  He denied hallucinations and no suicidal or 
homicidal ideas were elicited.  His orientation and memory 
were preserved and his insight and judgment was intact.  The 
Veteran reported that his irritability and short temper from 
time to time had affected him on the job.  The diagnosis was 
PTSD, mild.  The GAF score was 70,  and the examiner noted 
mild PTSD symptoms, still trying to cope at this time.  

A November 2006 report of VA PTSD examination notes that, in 
terms of frequency, severity, and duration of symptoms since 
the last examination, the Veteran reported he still had 
nightmares and flashbacks about his traumatic Vietnam 
experiences about three times per week, nervousness and 
depression every now and then, poor concentration from time 
to time, irritability and short temper every now and again, 
trouble sleeping with trouble falling asleep and waking up at 
night every now and then.  He also reported guilt, anger, and 
feelings of isolation.  He would avoid crowds or noises, war 
movies, and activities or situations that would arouse 
recollection of his Vietnam experiences.

Mental status examination revealed that the Veteran would 
tend to isolate himself every now and then.  He answered 
questions, speech was coherent and relevant, mood was nervous 
and depressed every now and then, affect was constricted, and 
he was hyperalert with increased startle response every now 
and then.  Thought processes were intact and the Veteran was 
communicative.  He denied hallucinations and no suicidal or 
homicidal ideas were elicited.  Orientation and memory were 
preserved  and insight and judgment were intact.  The 
Veteran's PTSD symptoms did not remit, but persisted to the 
time of the examination.  The Veteran reported that his 
irritability and short temper, with nervousness, depression, 
and feelings of isolation affect him socially every now and 
then since the last examination.  The diagnosis was PTSD, 
mild to moderate.  The GAF score was 60 to 70 and the 
examiner noted mild to moderate PTSD symptoms and was still 
trying to cope at this time.  

Upon consideration of the foregoing, the Board finds that the 
evidence of record indicates that the Veteran's PTSD signs 
and symptoms do not more closely approximate the criteria for 
a rating greater than 30 percent.  In this case, the Veteran 
experiences irritability, depressed mood, nervousness, 
trouble with concentration, isolation, hyperalertness, 
trouble sleeping; however, he does not have occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; difficulty in 
understanding complex commands; impairment of short- and 
long-term memory; impaired judgment; impaired abstract 
thinking; or disturbances of motivation.  The evidence of 
record reveals no inappropriate behavior by the Veteran.  In 
fact, the Veteran has been described as neatly dressed and 
groomed in professional attire, mood and affect within normal 
limits, goal directed thinking, and no interpersonal 
conflicts.  He has always been noted as alert and oriented.  
In sum, based on all the evidence of record, the Board finds 
that an initial evaluation in excess of 30 percent is not 
warranted.

Further, the Veteran's GAF scores during the appeal period 
ranged from 60 to 70, which is only indicative of mild to 
moderate symptoms.  These GAF scores do not support the 
Veteran's claim for an initial disability rating for PTSD in 
excess of 30 percent.

Because the appeal ensues from the Veteran's disagreement 
with the evaluation assigned in connection with the original 
grant of service connection, the potential for the assignment 
of separate, or "staged" ratings for separate periods of 
time, based on the facts found, must also be considered.  See 
Fenderson, 12 Vet. App. at 119.  Based upon the guidance of 
the Court in Hart, the Board has considered whether a staged 
rating is appropriate.  As reflected in the decision above, 
the Board did not find variation in the Veteran's psychiatric 
symptomatology or clinical findings that warrant the 
assignment of any staged ratings for the PTSD disability.

It is noted that the Veteran's statements concerning his 
service-connected psychiatric pathology involve matters 
capable of lay observation, and are deemed to be competent 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
However, such descriptions must be considered in conjunction 
with the clinical evidence of record and the pertinent rating 
criteria.

There is no evidence that the manifestations of the Veteran's 
service-connected PTSD is unusual or exceptional to 
demonstrate that the rating schedule is inadequate for 
determining the proper level of disability.  Therefore, the 
Board finds that the criteria for submission for an extra-
schedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Thun v. Peake, 22 Vet. App. 111 (2008); see also 
Bagwell v. Brown, 9 Vet. App. 237 (1996).

In reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
because the preponderance of the evidence is against the 
Veteran's claim for an initial rating is excess of 30 percent 
for his PTSD disability, the benefit of the doubt doctrine is 
inapplicable.  See Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).

Service Connection

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  A disorder may be service connected if the evidence 
of record reveals that the Veteran currently has a disorder 
that was chronic in service or, if not chronic, that was seen 
in service with continuity of symptomatology demonstrated 
thereafter.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-97 (1997).  Disorders diagnosed after discharge 
may still be service connected if all the evidence, including 
pertinent service records, establishes the disorder was 
incurred in service.  38 C.F.R. § 3.303(d).

The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding, that a condition or injury occurred in 
service alone is not enough; there must be an actual 
disability resulting from that condition or injury in order 
for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  A determination of 
service connection requires evidence of a current disability 
with a relationship or connection to an injury or disease or 
some other manifestation of the disability during service.  
Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992); Watson v. Brown, 4 
Vet. App. 309, 314 (1993).

Vision Loss

The Veteran contends that his vision loss is the result of an 
eye injury in service, sustained in an explosion while 
lighting a cooking stove.  

The service treatment records are silent with respect to 
complaints of or treatment for an eye injury or defective 
vision.  The Veteran's December 1968 induction examination 
report and January 1970 discharge examination reports reflect 
findings of 20/20 visual acuity and no history of eye 
trouble.  

Post-service treatment records include a November 2006 report 
of VA examination in connection with the Veteran's claim for 
a total disability rating based upon individual 
unemployability (TDIU) which reflect findings of visual 
acuity with glasses OU (both eyes) 20/13, OS (left eye) 
20/20, and OD (right eye) 20/15.  Without glasses, his visual 
acuity was OS 20/50, OD 20/70, and OU 20/25.  The examiner 
noted that the Veteran's vision was grossly intact.  During 
his DRO hearing, the Veteran reported that he wore glasses.

Considering the claim in light of the above, the Board notes 
that the record does not reflect the presence of a current 
disability upon which to predicate a grant of service 
connection for an eye disability.  As regards the Veteran's 
report of wearing glasses and the November 2006 findings of 
uncorrected visual acuity, the Board points out that 
refractive errors are defects of the form or structure of the 
eye of congenital or developmental origin for which service 
connection may not be granted.  See 38 C.F.R. §§ 4.9, 3.303.  
The Board notes that service connection may be granted, in 
limited circumstances, for disability due to aggravation of a 
constitutional or developmental abnormality by superimposed 
disease or injury (see VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 
(1990), Carpenter v. Brown, 8 Vet. App. 240, 245 (1995), and 
Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993)).  Here, 
although the Veteran recalls sustaining injury to his eyes in 
service, there is no evidence of any superimposed disease or 
injury during service.  Moreover, inasmuch as the Veteran's 
vision has been found to be grossly intact on VA examination 
in November 2006, any in-service eye injury resolved without 
residual disability and there is no competent evidence of a 
current disability upon which to predicate a grant of service 
connection.  

Accordingly, the evidence with respect to the claim for 
service connection for defective vision is not so evenly 
balanced so as to allow application of the benefit of the 
doubt rule as required by law and VA regulations.  See 
38 U.S.C.A. § 5107.

Hearing loss

The Veteran contends that he has hearing loss as a result of 
exposure to loud noise during his active military service.  
Specifically, he reports that he sustained acoustic trauma in 
connection with his service in Vietnam.  

As the Veteran's participation in combat during service has 
been confirmed by way of his receipt of the Combat 
Infantryman Badge, his lay statements and testimony are 
sufficient to show the occurrence of combat-related high 
noise trauma.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  However, the Veteran's service treatment records 
are entirely negative for any complaint, treatment, or 
diagnosis of hearing loss.  In addition, his January 1960 
Report of Medical Examination for induction shows that, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5

5
LEFT
5
5
5

5

In addition, his January 1970 Report of Medical Examination 
for discharge shows that, pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
15
5
10
LEFT
10
5
10
20
5

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2008).

In June 2007, a VA examination was conducted in connection 
with this claim.  The examiner reviewed the claims file, 
interviewed the Veteran, and examined the his hearing acuity.  
The examiner noted that the Veteran's hearing loss was within 
normal limits at the time of separation from service and the 
results at the time of examination indicate hearing is still 
within normal limits bilaterally throughout the ratable 
frequency range.  On audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
25
LEFT
20
20
25
20
20

Speech audiometry revealed speech recognition ability of 96 
percent in both ears.  The examiner concluded that, while 
hearing loss is present bilaterally above 4000Hz, thresholds 
in this frequency range are not used in determining 
disability according to VA regulations.  

The Board emphasizes that Congress has specifically limited 
entitlement to service connection for disease or injury to 
cases where such incidents have resulted in a current 
disability.  See 38 U.S.C.A. § 1110.  Hence, in the absence 
of competent evidence that the Veteran currently has hearing 
loss to an extent recognized as a disability under the 
governing regulation, there can be no award of service 
connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 
1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
The Court has held that the provisions of 38 C.F.R. § 3.385 
prohibit the award of service connection for hearing loss 
where audiometric test scores do not represent impaired 
hearing as defined by regulation.  Hensley v. Brown, 5 Vet. 
App. 155, 158 (1993) (citing Ledford v. Derwinski, 3 Vet. 
App. 87, 89 (1992)).  

In view of the inservice findings of bilateral hearing that 
was within normal limits, and the lengthy period following 
service without treatment, there is no evidence of continuity 
of symptomatology, and this weighs against the Veteran's 
claim.  The Board recognizes the Veteran's contentions that 
he has had continuous bilateral hearing loss since active 
service.  When a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder 
is not a determination "medical in nature" and is capable of 
lay observation.  In such cases, the Board is within its 
province to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe continuity 
of bilateral hearing loss, his opinion is outweighed by the 
competent medical evidence.  Simply stated, the Veteran's 
service treatment records (containing no competent medical 
evidence of bilateral hearing loss) and post-service 
treatment records (showing no diagnosis of a bilateral 
hearing loss disability, and no competent medical evidence 
linking the reported bilateral hearing loss to the Veteran's 
service) outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there is no competent medical opinion addressing a 
relationship between service and the current disability.  
While the Board is sympathetic to the Veteran's claim, and he 
is certainly competent to describe that which he experienced 
in service, any contentions by the Veteran that he has a 
current bilateral hearing loss disability that is related to 
noise exposure experienced during active service are not 
competent.  There is no indication that the possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In sum, the Board concludes that the evidence is sufficient 
to establish that the Veteran was exposed to noise trauma in 
service, but the competent evidence of record fails to 
establish the presence of a current bilateral hearing loss 
disability for VA compensation purposes.  As the 
preponderance of the evidence is against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

Headaches

The Veteran contends that service for headaches is warranted 
because he experiences headaches secondary his service-
connected PTSD.

Service connection may also be granted for a disability that 
is proximately due to or the result of an established 
service-connected disability.  38 C.F.R. § 3.310.  This 
includes disability made chronically worse by service-
connected disability.  Allen v. Brown, 7 Vet. App. 439 
(1995).  The Board notes that there was a recent amendment to 
the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-
47 (Sept. 7, 2006).  The amendment sets a standard by which a 
claim based on aggravation of a non-service-connected 
disability by a service-connected one is judged.  Although VA 
has indicated that the purpose of the regulation was merely 
to apply the Court's ruling in Allen, it was made clear in 
the comments to the regulation that the changes were intended 
to place a burden on the claimant to establish a pre-
aggravation baseline level of disability for the non-service-
connected disability before an award of service connection 
based on aggravation may be made.  This had not been VA's 
practice, which suggests the possibility that the recent 
change amounts to a substantive change in the regulation.  
For this reason, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the change, which is more favorable to the claimant.

The Veteran's service treatment records are negative for any 
complaints or diagnoses of a headache disorder.

Similarly, his post-service medical records are negative for 
any complaints or diagnoses of a headache disorder.

The medical evidence of record does not show that the Veteran 
has a current diagnosis of a headache disorder.  As noted 
above, Congress has specifically limited entitlement to 
service connection for disease or injury to cases where such 
incidents have resulted in a current disability.  See 
38 U.S.C.A. § 1110.  Hence, in the absence of competent 
evidence that the Veteran currently has a headache disorder, 
there can be no award of service connection.  See Gilpin v. 
West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).  

While the Board has considered the Veteran's complaints of 
pain, the Court has held that a symptom alone without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).

The Board emphasizes that the Veteran's personal opinion as 
to the diagnosis and etiology of his headaches, no matter how 
sincere, is insufficient to establish service connection.  As 
a layman, he simply is not competent to offer an opinion on 
matters of medical expertise, including diagnosis and 
causation.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  He is 
only competent to testify as to his symptoms and complaints, 
not to determine the diagnosis or cause of his disorders.  
See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 
2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007).

In reaching this decision, the Board considered the doctrine 
of reasonable doubt.  However, as there is no medical 
evidence of record that the Veteran has a current diagnosis 
of a headache disorder, the doctrine is not for application.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

A disability rating greater than 30 percent for the service-
connected internal derangement of the right knee, for the 
period from November 21, 2003, to September 30, 2007, is 
denied.  

A disability rating greater than 20 percent for traumatic 
arthritis of the right knee, from November 21, 2003, to 
October 1, 2007, is denied.

A disability rating greater than 60 percent for right total 
knee arthroplasty from December 1, 2008, is denied.

An initial disability rating greater than 30 percent for PTSD 
is denied.

Entitlement to service connection for vision loss is denied.

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for headaches is denied.


REMAND

Unfortunately, a remand is required in this case as to the 
issues of entitlement to an increased disability rating for 
right hip pain and entitlement to service connection for a 
respiratory disorder, to include asthma.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 3.159(c), (d) (2008).

Right Hip

The Board observes that the record indicates possible 
worsening of the Veteran's service-connected right hip 
disorder.  Specifically, the Veteran underwent right total 
knee arthroplasty in October 2007 and, although an April 2009 
report of VA examination of the right knee notes that the 
Veteran has a limping gait and needs a cane to ambulate, this 
examination report does not include findings with respect to 
the current nature of the Veteran's service-connected right 
hip in light of his right total knee arthroplasty.  Although 
the November 2006 VA examination in connection with the 
Veteran's TDIU claim include findings with respect to the 
right hip, in light of the October 2007 right total knee 
arthroplasty, the Board finds that an examination in 
connection with his claim for an increased rating for a right 
hip disorder is necessary.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1995) (VA was required to afford a 
contemporaneous medical examination where examination report 
was approximately two years old); see also Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).

Respiratory Disorder

With respect to the claim for service connection for a 
respiratory disorder, to include asthma, the Veteran's 
service treatment records reflect that he reported a history 
of asthma upon induction examination in December 1968.  
During his DRO hearing, he testified that he experienced 
respiratory impairment in service and was prescribed an 
inhaler.  VA and private treatment records confirm post-
service respiratory complaints and reflects findings of 
bronchitis, allergic rhinitis, and note that he may have had 
asthma in the past.  The Veteran has not been afforded VA 
examination for his respiratory complaints; however, there is 
evidence of respiratory complaints prior to service as well 
as after discharge and the Veteran, as a layperson, is 
competent to report objective signs of illness.  See Falzone 
v. Brown, 8 Vet. App. 398, 403 (1995); see also Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 
21 Vet. App. 303 (2007).

Review of the claims file reflects that the Veteran is in 
receipt of ongoing VA and private medical treatment for his 
claimed disorders.  These additional records must be obtained 
before deciding his appeal.  38 U.S.C.A. § 5103A(c); 
38 C.F.R. § 3.159(c); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency and must be obtained if the material 
could be determinative of the claim).  

Accordingly, the case is REMANDED for the following action:

1.  With his assistance, the RO/AMC shall 
obtain all VA and/or private medical 
records for treatment of the Veteran's 
asserted right hip and respiratory 
disorders identified by the Veteran which 
have not already been obtained.  If he has 
or can obtain these records himself, then 
he is encouraged to do so.  However, VA 
will assist him in obtaining this 
additional evidence if he provides the 
necessary information (e.g., when and 
where treated, etc.).

2.  The RO/AMC shall afford the Veteran a 
VA examination in order to assess the 
nature and extent of his service-connected 
right hip disability.  All diagnoses 
should be noted and all necessary tests 
should be performed.  The claims file must 
be reviewed and the examiner should 
indicate in the report that such review 
occurred.

The examiner should conduct range of 
motion testing and comment on the presence 
and extent of any painful motion, 
functional loss due to pain, additional 
disability with flare-ups, excess 
fatigability, and weakness.  The examiner 
is requested to fully describe all 
pathology and functional impairment, 
providing an explanation as to the cause 
or source of all symptoms identified.

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

3.  The RO/AMC shall afford the Veteran a 
VA examination in order to assess the 
nature and etiology of his asserted 
respiratory disorder, to include asthma.  
All diagnoses should be noted and all 
necessary tests should be performed.  The 
claims file must be reviewed and the 
examiner should indicate in the report 
that such review occurred.

Following review of the claims file, and 
examination of the Veteran, the examiner 
is requested to provide an opinion as to 
whether it is as least as likely as not 
(50 percent probability or greater) that 
any diagnosed respiratory disorder, to 
include asthma, had its onset during the 
Veteran's active service.

If asthma is diagnosed, the examiner 
should also determine whether it is at 
least as likely as not (50 percent 
probability or greater) that (1) the 
Veteran had a pre-existing disability of 
asthma that was aggravated (permanently 
worsened), as the result of active 
service, and if so (2) whether that 
increase in disability is due to the 
natural progression of the disease.  

A complete rationale for all opinions 
expressed should be provided.  If the 
examiner is unable to provide the 
requested opinion without resorting to 
speculation, it should be so stated.

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims.  If the benefits sought 
on appeal remain denied, the Veteran and 
his representative should be provided with 
a Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

The Veteran is placed on notice that pursuant to 38 C.F.R. 
§ 3.655 (2008), failure to cooperate by attending the 
requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 
569 (1991).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


